Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1. The Applicant’s response to the office action filed on December 27, 2021 is acknowledged.
                                                 Status of the Application
2.  Claims 2-9, 12, 15, 17-19 and 21-27 are pending under examination. Claims 2 and 24 are amended. Claims 1, 10-11, 13-14, 16 and 20 are canceled. The Applicant’s arguments and amendment have been fully considered and found persuasive in-part for the reasons that follow.
Response to Arguments:
3.  With reference to the rejection of claims 2-9, 12, 15, 17-19 and 21-27 under 35 USC 103 as being obvious over Xie et al. in view Chun, the Applicant’s arguments and the amendment have been fully considered and found persuasive and the rejection has been withdrawn in view of the amendment. 
4.  With reference to the rejection of claims 2-9, 12, 15, 17-19 and 21-27 under obviousness type of double patenting, the Applicant’s arguments and the amendment have been fully considered. The rejection has been maintained since the instant amended claims are within the scope of the claims in the co-pending application 16/590,878 and US 10,450,597 because claim 12 of the co-pending application and the claim 11 in the US patent 10,450,597 disclose the limitation of unknown sequence 
                                       Nonstatutory Double Patenting
5.   The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www. uspto. gov/ patents/ process/ file/ efs/ guidance/eTD-info-I.jsp.
    A. Claims 2-9, 12, 15, 17-19 and 21-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-4, 7-9, 11-18 and 20 of copending Application No. 16/590,878. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 2-4, 7-9, 11-18 and 20 of the co-pending application. That is, the instant claims fall entirely within the scope of claims 2-4, 7-9, 11-18 and 20 of the co-pending application and obvious over the claims 2-4, 7-9, 11-18 and 20 of the co-pending application. Specifically the method steps of determining the nucleotide sequence contiguous to a known target sequence comprising hybridizing a target nucleic acid with a population of tailed random primers comprising 5’ common sequence shared between all of the tailed primers and 3’ having different end nucleotides having about 6 to 12 random nucleotides, extending the target hybridized primers, amplifying the extension product with a first tail primer and a first target specific primer, amplifying 
B. Claims 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10, 450, 597 (hereafter the ‘597). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are generic to all that is recited in claims 1-29 of the patent ‘597. That is, the instant claims fall entirely within the scope of claims 1-29 of the patent ‘597and obvious over the claims 1-29 of the patent ‘597. Specifically the method steps of claim 24, determining the nucleotide sequence contiguous to a known target sequence comprising hybridizing a target nucleic acid with a population of tailed random primers comprising 5’ common sequence shared between all of the tailed primers and 3’ having different end nucleotides having about 6 to 12 random nucleotides, extending the target hybridized primers, amplifying the extension product with a first tail primer and a first target specific primer, amplifying a portion of the amplified product with a second tail primer and a second target specific primer and sequencing said amplified portion with a first and second sequencing primer wherein the nucleotide sequence contiguous to the known sequence is unknown are within the scope of the claims in the patent ‘597, 
                                                    Conclusion
           No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https:// www. uspto. gov/ patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637